DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 and 21 are rejected under 35 U.S.C. 103 as obvious over Ducornetz et al. (US 20100282890) in view of Karsten et al. (US 6162082).
Regarding claims 11 and 21, Ducornetz teaches:
A tubular electromechanical actuator (as depicted in Fig. 1) for [intended use] a closure or sun protection home automation installation, the electromechanical actuator comprising at least: 
- an electric motor (as inevitably understood via paragraph [0051] and fig. 1), 
- a casing (3; fig.’s 1 and 2 for example), the casing being hollow and configured to [intended use] house at least the electric motor (it can perform this function as claimed), the casing comprising a first end and a second end, the second end being opposite the first end (see fig.’s 1 and 2 for example), -
 a closure element (such as 20; fig. 2), the closure element being configured to close off [intended use] the second end of the casing (it is configured to perform this function as claimed, at least in part with other structures -  also note that the claim does not require a hermetically sealed closure or closing off), the closure element comprising protrusions (such as at 24 and 25 for example; see fig. 3) configured to cooperate [intended use] with recesses of the casing, the recesses being arranged at the second end of the casing (as depicted in Fig. 7), and 
- a ring (at 40), the ring being positioned at least around (‘around’ being interpreted with the broadest reasonable interpretation as ‘near or in the vicinity of’) the casing (when the ring is inside of the casing, it is still ‘around’ it since the ring is still ‘near or in the vicinity of’ the casing such that the claim limitation is met, if the applicant wants to amend the claim to something like ‘positioned outside of an outermost circumference of the casing’ it seems that such an amendment may overcome the applied interpretation but further consideration would still be required] and at the second end of the casing, the ring being a monobloc part (as depicted in Fig. 2; for example), wherein the ring comprises: 2Docket No. 7153-0090 Appln. No. 16/754,404 
o clearances (such as at 44, 45 and/or 47; see fig. 4), the clearances of the ring being configured to cooperate [intended use] with the protrusions of the closure element (note that two elements can cooperate by merely working together in conjunction; note that 47 cooperates with 27 via the fastener, note that 47 and 44 cooperate with 25 and 27 via the fastener and shapes, etc. - in other words, the term “cooperates” is broad and is being examined as such), during the assembly of the ring with the closure element (as understood via fig.’s 1, 2 and 7 for example).

    PNG
    media_image1.png
    614
    424
    media_image1.png
    Greyscale

All of the elements have been discussed above except the ring having:
 a stop, the stop being configured to cooperate with the protrusions of the closure element, following the assembly of the ring with the closure element and a rotational movement of the ring relative to the closure element, so as to block the translation of the ring with respect to the closure element.  Attention is therefore directed to a similar tubular connection assembly of Karsten which teaches a bayonet type connector in fig. 3 such that it has a stop (at 41 as one example formed in fig. 3 - note that other stops can be seen in the figures too that meet the limitation as claimed) being configured to [intended use] cooperate with protrusions (such as at 36b - - note that other protrusions can be seen in the figures too that meet the limitation as claimed) of the closure element (such as 34), following the assembly of the ring (40) with the closure element (such as 34) and a rotational movement of the ring relative to the closure element, so as to block the translation of the ring with respect to the closure element (it can perform this function as claimed).  Although Ducornetz teaches a connection assembly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified, and/or substituted, the connection of Ducornetz, with a bayonet style connection as taught by Karsten in order to provide the predictable and expected result of an additional connection or additional securement means between two connecting parts, for additional security of connection as one non-limiting example. Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

    PNG
    media_image2.png
    471
    707
    media_image2.png
    Greyscale

Also, if it is found unreasonably to consider it inherent/inevitable that the actuator have an electric motor or the ring be a monobloc part, the examiner takes Official Notice that it was old and well known in the art at the time of the invention to provide the casing with an electric motor in order to provide Ducornetz with the predictable results of the drive and any part including the ring as a monolbloc part to provide the predictable and expected result of providing less assembly or pieces for economy or ease or the like (note that Karsten teaches “plastic material and are molded as integral components” at line 62 of col. 4).
The examiner is unclear based on the applicants arguments if the applicant is traversing or challenging this Official Notice, therefore the examiner directs attention to the following: 
constructed from a single piece of metal, plastic, stone, etc” [as inserted below] is not germaine to patentability of apparatus itself.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113 [R-1]    Product-by-Process Claims. And furthermore,
2) it is further noted that the courts have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Providing Ducornetz or a modified Ducornetz with an integral or monobloc part would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention would have been a mere matter of obvious engineering choice for some non-limiting but well known reasons of providing fewer steps during manufacture for economy in manufacture or the like, providing a solid single part for integrity, etc. - note that these are merely non-limiting well- know engineering design reasons.

 (əˈraʊnd)
prep
1. situated at various points in: a lot of shelves around the house.
2. from place to place in: driving around Ireland.
3. somewhere in or near: to stay around the house.
4. approximately in: it happened around 1957, I think.
adv
5. surrounding, encircling, or enclosing: a band around her head.
6. in all directions from a point of reference: he owns the land for ten miles around.
7. in the vicinity, esp restlessly but idly: to wait around; stand around.
8. here and there; in no particular place or direction: dotted around.
9. informal (of people) active and prominent in a particular area or profession: some pop stars are around for only a few years.
10. informal present in some place (the exact location being inexact): he's around here somewhere.
11. informal in circulation; available: that type of phone has been around for some years now.
12. informal to many places, so as to have gained considerable experience, often of a worldly or social nature: he gets around; I've been around.
[C17 (rare earlier): from a-2 + round]
Usage: In American English, around is usually used instead of round in adverbial and prepositional senses, except in a few fixed phrases such as all year round. The use of around in adverbial senses is less common in British English
Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014

co·op·er·ate
  (kō-ŏp′ə-rāt′)
intr.v. co·op·er·at·ed, co·op·er·at·ing, co·op·er·ates
1. To work or act together toward a common end or purpose.
2. To acquiesce willingly; be compliant: asked the child to cooperate and go to bed.
3. To form an association for common, usually economic, benefit: When buyers cooperate, they can make large wholesale purchases at a discount.
    
        
            
                                
            
        
    

[Late Latin cooperārī, cooperāt- : Latin co-, co- + operārī, to work (from opus, oper-, work; see op- in Indo-European roots).]
    
        
            
                                
            
        
    

co·op′er·a′tor n.
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.


 (ˈmɒnəʊˌblɒk)
adj
(General Engineering) constructed from a single piece of metal, plastic, stone, etc
[C20: from French, from mono- + bloc block ]
Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014

	Regarding claim 12, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 11, wherein the closure element is a monobloc part (it appears that it is as seen in fig. 2 for example) and wherein the closure element comprises a first part (as depicted in Fig. 7 as the middle section 20) configured [intended use] to cooperate with the casing and a second part (such as the larger diameter section) configured to [intended use] cooperate with a support.  
If it is not found inevitable for the part to be a monobloc part, there the examiner takes Official Notice that it was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide parts as monobloc parts such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide parts of Ducornetz as monobloc parts for the same reasons as provided in claim 11 above.  The same rejection/rationale provided in claim 11 applied to claim 12 as well with regards to “monobloc”.
Regarding claim 13, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 11, wherein the stop (which can be interpreted as 45 instead of 41 as previously applied, see 45 in fig. 3 of Karsten - note that 45 lock it in place to prevent axial and rotational movement thereafter locking) of the ring is formed by a rib extending radially from an inner surface of the ring toward a longitudinal axis of the ring (as depicted in Fig. 3).  
Regarding claim 14, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 13, wherein the stop of the ring extends axially, along a direction parallel to the longitudinal axis of the ring, and wherein the stop of the ring has a length smaller than a distance between a stop of the closure element and an edge of the protrusions of the closure element, opposite this stop (for example, the shortest edge length of 45 which is its radial direction is shorter than the dimension recited as claimed).  
Regarding claim 15, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 14, wherein the stop of the closure element is configured to cooperate with the casing (note that all of the elements “cooperate” with each other to form the structure as claimed), at the second end of the casing, in the assembled configuration of the electromechanical actuator, via the ring (as can be seen via fig.’s 1 and 2).  
Regarding claim 16, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 13, wherein each clearance of the ring is formed by a hollow arranged in the stop of the ring (for claim 13, 41 in fig. 3 of Karsten is once being interpreted as the stop and it can be seen that the hollows in between each section of 41 are the clearances).  
Regarding claim 17, 
The tubular electromechanical actuator for a closure or sun protection home automation installation according to claim 11, wherein the closure element and the casing are assembled to one another using fastening elements (such as 37 and 38; see fig.’s 2 and 7 of Ducornetz for example - also note that 41/45/36a,b of Karsten teaches ‘fastening elements’ as claimed).  
Regarding claim 18, 
The tubular electromechanical element for a closure or sun protection home automation installation according to claim 17, wherein the fastening elements are fastening screws (as seen via 37 and 38 of Ducornetz), wherein, in an assembled configuration of the electromechanical actuator, the fastening screws pass through passage holes arranged in the casing and are screwed in fastening holes of the closure element, and wherein the fastening elements pass through passage holes arranged in the ring (as taught by Ducornetz, see fig. 2 with fig. 7).  
Regarding claim 19, 
 A home automation installation for closing or providing sun protection that comprises a screen able to be wound on a winding tube rotated by a tubular electromechanical actuator, wherein said installation further comprises the tubular electromechanical actuator  according to claim 11 (as depicted in Fig. 1 of Ducornetz).
Response to Arguments
Applicant’s arguments with respect to claims 11-19 and 21 have been considered but are not found persuasive.
It seems the applicant begins the arguments to the applied art on page 13 with some background and then contends Ductornetz on page 15.  
It seems first the applicant contends “the ring already exists, since part 7 belongs to the device of Ducornetz”.  The examiner is unsure what this argument to part 7 is directed to exactly as it doesn’t appear commensurate with the rejection to claim 11, the ring applied is directed to 40 as applied above, not necessarily 7.  
The applicant continues to contend that “part 40 is introduced into the casing 3, not positioned around the casing 3”.  This argument also does not likely overcome the broadest reasonable interpretation of the claim such as by changing “the ring being positioned at least around the casing” or [claim 21] “mounted around” to -- the ring being positioned outside of an outermost circumference of the casing -- or [claim 21] -- the ring being mounted outside of an outermost circumference of the casing -- [although as noted above, further consideration would still be required].  The applicant points out that the examiner “is inconsistent with its normal use” - the examiner disagrees since the plain meaning of the term via its definition has been applied as required by the MPEP.  The applicant continues to argue that the “2111 guidance does not authorize that the claim terms can take on any conceivable meaning the Examiner may create” - the examiner disagrees since and did not apply “any conceivable meaning” but merely a normal use meaning provided in the definition of the term [note that the definition was provided in the previous action and provided above for the applicant to see]. 
The applicant continues to argue that “Ducornetz is silent with respect to the fact that the ring 7 could be a monobloc part”.  The examiner disagrees for a few different reasons: 1) this is not commensurate with the rejection as applied, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  The applicant’s arguments are moot in light of the Official Notice or in light of the support provided to the Official Notice provided for as a result of the applicant possibly traversing it.
The applicant also argues that “part 20 does not form a closure element since it is not suitable for closing off the casing 3...in order to close off the second end of the casing 3, one needs the entirety of the fixed point 2 of Ducornetz that is both parts 20 and 40”.  The examiner disagrees for a couple reasons: 

2) The examiner notes that the prior art meets the limitation as claimed when interpreted with the broadest reasonable interpretation... the claim merely requires “the closure element being configured to close off” which is functional language. In this case 21 is configured to close off the second end of the casing in conjunction with the ring 40 such that the function/intended use language as recited is met.  The claim doesn’t exclude other structures from being part of the ability of ‘configuring’ to close off.  For example, a first door of a double swing door is “configured to close off” the passageway in conjunction with a second door of the double swing door.  Or a single door is configured to close off an opening in conjunction with the door seal or weatherstripping.  The claim doesn’t require that the closure element alone be configured to completely close off the second end of the casing by itself.  The claim is merely being interpreted with the broadest reasonable interpretation as recited, note that a recitation of the intended or functional use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended or functional use language, then it meets the claim.  In this case, the closure element is “configured to close off” [at least in conjunction with other parts] as claimed.  And/or:

These are non-limiting reasons - if the applicant intends to have the closure element be the only part configured to close off the second end, the examiner suggests that the claim be amended to clearly reflect this narrower said intended scope - but it is further noted that the applicants closure element doesn’t seem to completely close of the second end since cable 18 is allowed to pass therethrough and no new matter is allowed.
The applicant continues to argue that “the person of ordinary skill in the art has no objective technical reason to arbitrarily pick-up a technical feature in Kartsen, in order to incorporate it into the device of Ducornetz.  The examiner disagrees since one of ordinary skill in the art would look to other tubular structure connecting means to consider different ways to connect tubular connecting structures.  
It is further noted, that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the non-obviousness and claim 12 sections at the end of the arguments, the applicant appears to repeat previously made arguments or arguments that have already, similarly, been addressed above by the examiner. Additionally though, the applicant does state with respect to the Official Notice, “Although this may be true, such a modification does not make sense as this is in full contradiction with the teachings of Ducornetz”.  The applicant hasn’t successfully pointed out how Ducornetz teaches away, the examiner does not find this to be the case.  Furthermore, the examiner notes that making structures integral or monobloc parts are well known in the art,  and/or found not to be patentable for obvious reasons, and/or merely providing a product by process limitation not found to distinguish the prior art from the claimed invention, all of which have already been discussed above.
Any unaddressed argument, if any, are not found persuasive.

The applicant invited an interview from the examiner if it may advance the present application, but did not request an interview prior to filing the response. The examiner generally finds interviews do often advance prosecution and in this case it seems that slight amendments to claim 11 could at least overcome the applied art, however, further consideration would still be required and the case is being made Final.  The applicant is reminded of the AFCP 2.0 program which usually does allot an interview after final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application 
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634